Title: Enclosure: Invoice of Goods to Robert Cary & Company, 27 September 1763
From: Washington, George
To: Robert Cary & Company



[Mount Vernon] 27 Septr 1763.

Invoice of Goods to be sent by Robert Cary Esqr. and Company for the use of George Washington—Virga
 25 M 4d. Nails 50 M 8d. Ditto 50 M 10d. Ditto 25 M

  20d. Ditto 1 dozn very course, large & strong Carpenters Gouges 1 dozn narrow headg Chissels fit for strg course Wk 6 large broad axes—of the best k[in]d 6 cheap Iron (varnished) Locks for Chamber Doors—6 Inches by 3½ to have different Keys 1 large Iron Do for Street door 9 Inches by 5½ 2 lathing hammers 6 large Wheat Sieves—to be so open as to admit all the Grain through in Ridling, but to retain the Heads, broken Straw, trash &ca 6 very small ditto to retain all the Grain and Chaff, but to riddle through the Dust, & dirt 2 pr horse Scissar’s  6 Augers, sized from ¾ Inch to 1½ Inch 6 best steel Garden spades 2 pr neat Steel Snuffers & St[an]ds
 200 yds welch Cotton 2 piecs. Blanketting 4 dozn pr of the largest & best plaid Hose 3 dozn pr midling sized Do 2 dozn Pee Jackets & Breeches (blue) from a large size to a midling Ditto 500 Ells Oznabrigs 4 ps. Rolls 2 ps. Irish Linn @1/3 2 ps. ditto do 1/6 1 ps. ditto do 3/6 1 ps. ditto do 5/ 1 ps. Holland 6/ pr Ell 50 Yds fine Russia drab 2 ps. superfine Nankeen, Button’s, twist, & thread for Do
 10 lb. Shoe thread 20 lb. bro: Ditto 3 lb. whited bro: Do 4 ps. diaper Tape—not filleting 2 ps. narrow do 6 ps. beggars tape 1 groce common shirt buttons 2 Mens Knett Night Caps 4 Oz. India Cotton 2 Oz. Barbers silk—fine 2 oz. Chinese Silk 2 Oz. bloon silk 4 Oz. Cotton thread—2 fine 2 Course 4 Oz. french thrd for weavg No. 26 8 dozn bobbins 1 ps. Jackeynot Muslin—6 yds of wch to be charged to Miss Custis’s acct 6 Knetting Needles, and 6 Steel Knetting pins of different sizes 1 ps. of blew ferret 1 ps. of white Ditto 1 lb. sewing silk sorted 2 oz. of which to be white 1000 hair pins 6 fine Ivory Combs 6 fine horn Ditto 1 ps. black Ribbon for the hair 1 large box wafers 6 pr worsted hose @7/6 1 dozn pr Mens large thread hose @1/6
 12 loaves single refind Sugar 12 ditto dble refind Ditto 1 Jarr best Raisons 1 large Pott best Currants 25 lb. Jordan Almonds ½ lb. Mace ½ lb. Nutts ½ lb. Cinnamon ½ lb. Cloves 6 lb. white Pepper A Case of Pickles containing 12 bottles, 4 of wch to be Fren[c]h Olives, 3 of Capers, 3 India Mangoes & 2 of Mushrooms 1 Cheder Cheese of about 30 lb. 2 dble Gloster Ditto 12 bottles best Durham Mustd 6 lb. White, 6 lb. bro. Sugar Candy 6 bottles Turlingtons Balsam
1 whole huntg Whip 2 Snaffle Bridles @2/ 2 ditto Do @

 3/ 2 bitting bridles for breaking horses—Note if it requires different Bitting Bridles for Saddle Horses, and Carriage Horses pray send me one for the former, and two as above for the latter 1 Mans best hunting Sadle 2 Sadle Cloaths—best kind 2 Cirsingles 4 dble Girths 4 Single Ditto 1 doz. Halters—best kind 1 compleat sett Chariot Harness for Six (middle sized) Horses to be strong, yet light and to have my crest 4 leather bottle sliders
 200 fathom of leadg line—of a size ⅜ in diameter 6 best Bed cords 1 Sett of Shoe Brushes 2 groce best Porter in Bottles last year it was very good 6 groce empty Bottles  20 groce best Corks 1 dozn course Sieves 6 hair brooms 1 dozn best blackg Balls 1 Common horn Lanthorn 1 doz. white stone Wash Basons & bottles to Ditto 1 dozn white Stone Chambr Pots 4 Neat brass Candlesticks with broad bottoms to them 100 Wt white Lead gd in Oyl 2 block tin Coffee Pots—to hold a pint & ½ & 3 pints
 3 pr Mens best buck stitchd topd Gloves 3 pr Ditto tand Ditto—to be la: & long fingered 3 pr Womens white french kid Gloves 3 pr ditto colourd Do 3 pr white kid Mitts 3 pr coloured Ditto French 1 Fashe Tea kitchen (Copper) 2 dozn Splinter locks difft sizes 50 lb. white Bisquet 1 Neat silver Pencil—exactly Six Inches long, to have the Inches and parts of an Inch marked thereon and to be open at both ends
 to be had of Mr Didsbury pr Letter to him— 2 pr Mens neat Shoes 2 pr ditto stitchd & Rashd Pumps 6 pr Servts Shoes 1 pr strong Shoe Boots 3 pr bla: Calliman. Pumps Womens 1 pr bla. Sattin Ditto 1 pr white Embroiderd Do
 6 Mens felt hats—best sort & lar: 4 Mens Castor Hats @5/ 2 Ditto Do @7/6 2 best beaver Do 24/ 150 sqrs. Window Glass 11 by 9 Inches 1 dozn Mellon Glasses 15 lb. Putty 2 Elbow Chairs 12 plain setting Ditto—the leather to cover the Frames—to be large and strong, & not to exceed 15/ 6 Windsor Chairs A handsome plain paper for a Room 18 by 16 feet, and 6 feet pitch above Chair board 1 travelling Razor case—to contn two Razors (of the very best kind) Strop, brush, box, Powder &ca
 To be bought of Mrs Shelbey in Dean Street Soho—A Workd Muslin Apron, handf & Ruffles—not to exceed £5 1 ps. of broad plain Joing Nett 2 handsome breast Flowers A handsome

Fan A black silk dressed Hood 2 yds velvet Ribbon 1 ps. fashe white 6d. Ribbon 1 ps. Ditto 3d. Do 6 Skelleton Wiers a black dressd Handkerf 2 pr black silk open Mitts
 To be bought of Mrs Harris in new Bond Street—1 Silver Tabby Petticoat 1 puckerd Petticoat of a fashe colour 1 India Worked Muslin G[ol]d 1 White lutestring Sacque & Coat sprigd with white—all to be made by Mrs Fairfax’s Measure
 100 wt hop clover seed (clover seed last year came chargd at a most enormous price) 1 Bushel of St Foine fresh & Good 10 lb. Lucerne 10 lb. Turnip Seed 20/ worth of Garden seeds sorted 1 Peck early Peas N.B. be so good as to desire yr Seed Merchant to let me have Seed quite fresh and good in their several kinds—We often get those that are bad—the disappointment therefore is much worse & heavier felt than the cost
 1 pr midling large Ovalstone knee Buckles 2 dozn Doyleys Rubbers 1 Coffee Mill—best sort 6 Brass Cocks 6 Tin Cans each to hold a Qt 2 pr Silver Necklace strings washed with gold 1 pr best Buckskin Breeches pr measure—to cost—24/ 1 pr Knee buckles proper for Do 1 ps. Irish Linnen @2/6 3 pr worsted Hose course & stg 3 pr course strong Shoes middle size 1 Roll Sheet Tin 1 China Plate Basket—or Basket proper for China in

Go: Washington

